DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foerstel – US 5,845,385.

Per claim 1, Foerstel teaches an electronic component handler for transporting an electronic component (Fig. 6; electronic component 14; col. 2, lines 35-51), the handler comprising:
a shuttle (Fig. 2; carrier handling mechanism 62; col. 2, lines 35-51 and col. 3, lines 46-55) having a placement surface (Figs. 6 and 8-10; carrier 10; col. 2, lines 35-51) on which the electronic component is placed and moving from a first position (Fig. 8) to a second position (Fig. 10); and
(Fig. 8; clip 21A; col. 3, lines 46-55) and a second positioning member (Fig. 8; clip 21B; col. 3, lines 46-55) that are driven to move or rotate with respect to the shuttle (The clips 21A and 21B are configured to pivot and come in contact with the electronic component 14 (Figs. 6 and 8-10)), 
when the shuttle is located at the first position (Fig. 8), the electronic component is placed on the placement surface (As shown in Figure 8, the electronic component 14 is placed on the placement surface of the carrier 10), and
a distance between the first positioning member and the second positioning member when the shuttle is located at the first position is longer than a distance between the first positioning member and the second positioning member when the shuttle is located at the second position (At the first position shown in Figure 8, the distance between the ends of the clips 21A and 21B is longer than the distance between the ends of the clips 21A and 21B at the second positon, shown in Figure 10.  During handling, the electronic component 14 is moved from the first position (Fig. 8) to the second position (Fig. 10)).

Per claim 3, Foerstel teaches the electronic component handler according to claim 1, further comprising: a rotary shaft which is provided in the shuttle and about which the first positioning member and the second positioning member rotate; and a driving unit which is provided in the shuttle and rotates the first positioning member positioning member and the second positioning member about the rotary shaft (The clips 21A and 21B have an axis of rotation which allows them to move into the retracted and engaged positions as shown in Figures 6 and 8-10).

Per claim 6, Foerstel teaches an electronic component handler for transporting an electronic component (Fig. 6; electronic component 14; col. 2, lines 35-51), the handler comprising:
a shuttle (Fig. 2; carrier handling mechanism 62; col. 2, lines 35-51 and col. 3, lines 46-55) having a placement surface (Figs. 6 and 8-10; carrier 10; col. 2, lines 35-51) on which the electronic component is placed and moving from a first position (Fig. 8) to a second position (Fig. 10);
a positioning unit provided in the shuttle and positioning the electronic component at a predetermined position by coming into contact with the electronic component placed on the placement surface (Clips 21A and 21B are configured to pivot and come in contact with the electronic component 14 (Figs. 6 and 8-10));
a transport arm (Fig. 2; electronic component handling mechanism 54; col. 2, lines 35-51) that transports and places the electronic component to and on the placement surface when the shuttle is located at the first position (The electronic component handling mechanism 54 is configured to transport and place the electronic component 14 to position at which it contacts the placement surface of the carrier 10 when the carrier is at the first position (Fig. 8)); and
a processor (Fig. 2; computer 48; col. 2, lines 52-59), wherein
the positioning unit has a first positioning member (Fig. 8; clip 21A; col. 3, lines 46-55) and a second positioning member (Fig. 8; clip 21B; col. 3, lines 46-55) that are driven to move or rotate with respect to the shuttle,
when the shuttle is located at the first position (Fig. 8), the electronic component is placed on the placement surface (As shown in Figure 8, the electronic component 14 is placed on the placement surface of the carrier 10),
a distance between the first positioning member and the second positioning member when the shuttle is located at the first position is longer than a distance between the first (At the first position shown in Figure 8, the distance between the ends of the clips 21A and 21B is longer than the distance between the ends of the clips 21A and 21B at the second positon, shown in Figure 10.  During handling, the electronic component 14 is moved from the first position (Fig. 8) to the second position (Fig. 10)), and
the processor performs a control to move the shuttle between the first position and the second position, a control to transport and place the electronic component to and on the placement surface by the transport arm, and a control to move the first positioning member and the second positioning member closer to or farther away from the electronic component (The computer 48 is configured to control the operations of the electronic component handling mechanism 54 and the carrier handling mechanism 62 (col. 2, lines 52-59)).

Per claim 7, Foerstel teaches an electronic component transport unit used when an electronic component (Fig. 6; electronic component 14; col. 2, lines 35-51) is transported, the unit comprising:
a shuttle plate (Fig. 2; carrier handling mechanism 62; col. 2, lines 35-51 and col. 3, lines 46-55) having a placement surface (Figs. 6 and 8-10; carrier 10; col. 2, lines 35-51) on which the electronic component is placed and moving from a first position (Fig. 8) to a second position (Fig. 10); and
a positioning unit provided in the shuttle plate and positioning the electronic component at a predetermined position by coming into contact with the electronic component placed on the placement surface (Clips 21A and 21B are configured to pivot and come in contact with the electronic component 14 (Figs. 6 and 8-10)), wherein
(Fig. 8; clip 21A; col. 3, lines 46-55) and a second positioning member (Fig. 8; clip 21B; col. 3, lines 46-55) which are driven to move or rotate with respect to the shuttle plate,
when the shuttle plate is located at the first position (Fig. 8), the electronic component is placed on the placement surface (As shown in Figure 8, the electronic component 14 is placed on the placement surface of the carrier 10), and
a distance between the first positioning member and the second positioning member when the shuttle plate is located at the first position is longer than a distance between the first positioning member and the second positioning member when the shuttle plate is located at the second position (At the first position shown in Figure 8, the distance between the ends of the clips 21A and 21B is longer than the distance between the ends of the clips 21A and 21B at the second positon, shown in Figure 10.  During handling, the electronic component 14 is moved from the first position (Fig. 8) to the second position (Fig. 10)).

Per claim 8, Foerstel teaches an electronic component tester for testing an electronic component (Fig. 6; electronic component 14; col. 2, lines 35-51), the tester comprising:
a testing unit that tests electrical characteristics of the electronic component (col. 1, lines 34-35);
a shuttle (Fig. 2; carrier handling mechanism 62; col. 2, lines 35-51 and col. 3, lines 46-55)  having a placement surface (Figs. 6 and 8-10; carrier 10; col. 2, lines 35-51) on which the electronic component is placed and moving from a first position to a second position; and
a positioning unit provided in the shuttle and positioning the electronic component at a predetermined position by coming into contact with the electronic component placed on the placement surface (Clips 21A and 21B are configured to pivot and come in contact with the electronic component 14 (Figs. 6 and 8-10)), wherein 
(Fig. 8; clip 21A; col. 3, lines 46-55) and a second positioning member (Fig. 8; clip 21B; col. 3, lines 46-55) which are driven to move or rotate with respect to the shuttle,
when the shuttle is located at the first position (Fig. 8), the electronic component is placed on the placement surface (As shown in Figure 8, the electronic component 14 is placed on the placement surface of the carrier 10), and
a distance between the first positioning member and the second positioning member when the shuttle is located at the first position is longer than a distance between the first positioning member and the second positioning member when the shuttle is located at the second position (At the first position shown in Figure 8, the distance between the ends of the clips 21A and 21B is longer than the distance between the ends of the clips 21A and 21B at the second positon, shown in Figure 10.  During handling, the electronic component 14 is moved from the first position (Fig. 8) to the second position (Fig. 10)).

Per claim 10, Foerstel teaches an electronic component tester according to claim 8, further comprising: a rotary shaft which is provided in the shuttle and about which the first positioning member and the second positioning member rotate; and a driving unit provided in the shuttle and rotating the first positioning member and the second positioning member about the rotary shaft (The clips 21A and 21B have an axis of rotation which allows them to move into the retracted and engaged positions as shown in Figures 6 and 8-10).

Claim Objections
6.	Claims 2, 4-5, 9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Per claims 4 and 11, the prior art of record is silent on the driving unit having the first member, the second member, and the third member as required by these claims.  Dependent claims 5 and 12 are consequently rejected due to their dependence on claims 4 and 11, respectively.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JAS A SANGHERA/Examiner, Art Unit 2852